 In the Matter of REPUBLIC STEEL CORPORATIONandUNITED MINEWORKERS OF AMERICA LOCAL #6320In the Matter Of REPUBLIC STEEL CORPORATIONandUNITED MINDWORKERS OF AMERICA LOCAL #6547Cases Nos. C-1545 and C-1546.-Decided January 05, 1941Jurisdiction:steel products manufacturing industry.Settlement:stipulation -providing for compliance with the ActRemedial Orders:entered on stipulation.Mr. Henry Shoreand Mr.Winthrop A. Johns,for the Board.Mr. Thomas S. Veach; Jones, Day, 'Cockley cC Reavi$,byMr.George D. Bonebrake; Mr. Arthur J. Gentholts; Mr. Eugene J.Magee;andMr. T. F. Patton;allof Cleveland, Ohio, for theCompany.Mr. John Kramrech,of Uniontown, Pa.,of Fayette City, Pa., andMr. Anthony Cavalcante,of Uniontown,Pa., for the Union.Mr. N. Barr Miller,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been duly filed by UnitedMine Workers of America, Local #6320, and United Mine WorkersofAmerica, Local #6547, herein called the Union, the NationalLabor Relations Board, herein called the Board, on January 4, 1939,acting pursuant to Article II, Section 37 (b), of National LaborRelationsBoard Rules and Regulations-Series 1, as amended,ordered the cases based upon the charges consolidated for the pur-pose of hearing and for all other purposes and, on May 18, 1939,by the Regional Director for the Sixth Region (Pittsburgh, Penn-sylvania), issued its complaint against Republic Steel Corporation,herein called the respondent, alleging that the respondent had en-'gaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (2), and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,29 N L. R. B, No 38.207 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein called the Act.Copies of the complaint were duly served uponthe respondent, the Union, and the Workman's Brotherhood.With respect to the unfair labor practices, the complaint alleged,in substance, that at its Trotter and Davidson mines ih FayetteCounty, Pennsylvania, the respondent: (1) had dominated and in-terfered with the formation and administration of a labor organiza-tion known as Workman's Brotherhood and had contributed financialand other support thereto; (2) in order to discourage membershipin the Union and encourage membership in Workman's Brotherhood,on specified dates, discriminated with respect to the hire, tenure, andconditions of employment of 58 named individuals because of theirmembership and activities in the Union and because they engagedin concerted activities with other employees of the respondent forthe purposes of collective bargaining and other mutual aid and pro-tection; and (3) by the foregoing activities, by seeking informationabout the internal affairs of the Union, by trailing and shadowingunion representatives and spying upon union members, and by im-porting strikebreakers and promoting a back-to-work movementduring a strike, and by other activities, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of 'the Act.On May 22, 1939; the respondent filed itsanswer to the complaint, denying all allegations with respect to theunfair labor practices.Pursuant to notice, a hearing was held in Uniontown, Pennsyl-vania, from May 25 to August 25, 1939, before Thomas S. Wilson,the Trial Examiner duly designated by the Board.The Board, therespondent, and the Union were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues,was afforded all parties.On April 13, 1940, the Trial Ex-aminer issued his Intermediate Report, copies of which were dulyserved on all parties, in which he found that the respondent hadengaged and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (2), and (3) and Section2 (6) -and (7) of the Act.He recommended that the respondentcease and desist from the unfair labor practices; withdraw recogni-tion from Workman's Brotherhood as a bargaining representativeof any of its employees and disestablish it as such representative;reimburse its employees whose dues in Workman's Brotherhood werechecked off for the amount thus deducted from their wages; offerimmediate and full reinstatement to their former or substantiallyequivalent positions to 33 named individuals; place 10 named indi-viduals on a preferential hiring list; make whole 45 named indi-viduals for losses of pay suffered as a result of the respondent's REPUBLIC STEEL CORPORATION209unlawful discrimination agai nst them; ,and take other affirmativeaction in order to effectuate the policies'of the Act.The Trial Ex-aminer further recommended that the complaint,be dismissed as toeight of the alleged discriminatory discharges.,On May 13, 1940, the respondent filed exceptions to the Inter-mediate Report.On May 23, 1940,theWorkman'sBrotherhoodfiled a brief.On June 11,1940, pursuant to request therefor by therespondent and notice thereof to all parties,a hearing was had be-fore the Board in Washington,D. C., for the purpose of oral argu-ment.Counsel for the respondent and the Union appeared andparticipated therein.-On December 4, 1940, the respondent,the Union,and counsel forthe Board entered into a stipulation in settlement of the case.Thestipulation provides as follows :STIPUL XTIONUpon charges and amended charges filed on April 28, 1939,by United Mine Workers of America Locals #6320 and #6547(hereinafter called the Union), both Locals being affiliated withthe Congress of Industrial Organizations, the National LaborRelations Board (hereinafter called the Board), by the RegionalDirector for the Sixth Region, issued its complaint dated May18, 1939, against Republic Steel Corporation (hereinafter calledthe Corporation), alleging that the Corporation had engaged inunfair labor practices affecting commerce within the meaning ofSection 8 (1) (2) (3) of the National Labor Relations Act.The Corporation duly filed its answer denying each and, all of thecharges set, forth in said complaint, and thereafter a hearing washeld before a duly designated Trial Examiner of the Board, andon April 13, 1940, said Trial Examiner issued his IntermediateReport.Thereafter the Union and the Corporation filed excep-tions to said Intermediate Report; and the Board heard oralarguments on said exceptions. It being the desire of the partieshereto to conclude all proceedings before the Board in this case,IT IS HEREBY STIPULATED AND AGREED BY AND BETWEEN THEPARTIES Hereto :(1)That the Corporation and the Union hereby withdraw theexceptions filed by each to the above-mentioned IntermediateReport.(2)That the Corporation is incorporated under and existingby virtue of the laws of the State of New Jersey, having its1Allegations of four other discriminatory discharges were stricken from the complaintduring the course of the hearing. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDprincipal executive offices in Cleveland,Ohio.It was incorpo-rated in the year 1930.The Corporation is engaged, amongother things,in the manufacture,production,sale and distribu-tion of a diversified line of iron and steel products,includingpig-iron, semi-finished steel, alloy steels, special steels, billets,bars, pipe,hot and cold rolled sheets,strip tin,terne'plates, boltsand nuts, fabricated materials and other products.As a partof the operations of the Corporation,itoperates or hasoperated a number of coal properties in the State of Pennsyl-vania.In 1935 the Corporation leased from the H.C.FrickCoke Company'theDavidson mine and the Trotter mine lo-cated inFayette County,Pennsylvania.The Trotter mine wasabandoned on March 25,.1938, and the Davidson mine wasabandoned in June 1940.Approximately20 per cent of therepair parts and supplies purchased for use in the Davidson mineduring its operation was purchased from sources in the Statesof Ohio,West Virginia, New York andIllinois.These partsand supplies so purchased consisted of spare and replacementparts, powder,timbers, oils and general supplies.These, sup-plies and equipment were transported to said mines by trucks andrail.The preponderant portion of the-coal produced from saidmines was shipped to the Corporation'smills in the State ofOhio- by rail,and absorbed and used by the Corporation at itsOhio plants.one of the coal produced from these mines wassold commercially,but was wholly consumed by the Corporation,either at its mines in FayetteCounty,Pennsylvania,or at itssteelmills in the State of Ohio.While theTrotter mine wasbeing operated, the sources of its supplies and equipment andthe manner of distribution of its output were the same as pre-vailed at the Davidson mine.The Corporation agrees that inoperating the Davidson and Trotter mines it was engaged ininterstate commerce.(3)That United Mine Workers ofAmerica,Local#6320,affiliatedwith the C.I.O. is a labor organization admitting toitsmembership production and maintenance employees at theCorporation'sDavidson mine, excluding clerical and supervisoryemployees.(4)That United Mine Workers of America, Local #6547,affiliatedwith the C.I.O. is a labor organization admitting toitsmembership production and maintenance employees of theCorporation at its Trotter mine, excluding clerical and super-visory employees.(5)That The Workmen'sBrotherhoodis a labor organizationadmitting to its membership production and maintenance em- REPUBLICSTEEL CORPORATION211ployees of the Corporation at both its Trotter and Davidsonmines, excluding clerical and supervisory employees.(6)That, without further and other procedure before theBoard to which the parties may be entitled under the NationalLabor Relations Act, or the rules and regulations of the Board,the Board may, upon the basis of the entire record in the caseand this stipulation, make findings of fact relating to interstatecommerce and the labor organizations, and enter the- followingOrder :ORDERUpon the basis of a stipulation and the entire record inthese proceedings, the National Labor Relations Board herebyorders that at its Davidson and Trotter mines the respondent,Republic Steel Corporation, its officers, agent, successors, andassigns, shall :1.Cease and desist from :(a) In any manner dominating, or interfering with the ad-ministration of TheWorkmen's Brotherhood, or the forma-tion or administration of any other labor organization of itsemployees, or contributing support to The Workmen's Broth-erhood, or to any other labor organization of its employees;(b)Recognizing The Workmen's Brotherhood at the Da-vidson or Trotter mines, as the representative of any of theemployees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of employment;(c)Giving effect to any agreement it has or may haveentered into with the representatives of TheWorkmen'sBrotherhood as such or as "Representatives of the. Majorityof the Employees" at the Davidson or Trotter mines, in re-spect to rates of pay, wages, hours of employment, or con-ditions of employment ;(d) In any manner, making further deductions from thepay or wages of its employees, or any of them, at the Davidsonand Trotter mines, for dues payable, or to become payableto The Workmen's Brotherhood.'(e)Discouraging membership in United Mine Workers ofAmerica, Locals #6320 and #6547, and any other labor organi-zation of its employees, or encouraging membership in TheWorkmen's Brotherhood, or any other labor organization ofits employees, by discharging or refusing to reinstate any ofits employees' or in any other manner discriminating in regardto their hire or tenure of employment or term or condition oftheir employment;413602-42-vol. 29-15 212DECISIONSOF NATIONAL LABOR RELATIONS BOARD(f) In any other manner interfering with, restraining orcoercing its employees in the exercise of the right to self-organization, to form, join, or assist, labor organizations, tobargain collectively through representatives of their ownchoosing or to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection asguaranteed in Section 7 of the Act.2.Take the following affirmative action to effectuate thepolicies of the Act :(a)Withdraw and withhold, all recognition from The Work-men's Brotherhood as the representative of any of its em-ployees at the Davidson and Trotter mines for the purposesof dealing with the respondent concerninggrievances, labordisputes,rates"of pay, wages, hours of employment, and otherconditions of employment, and, completely disestablish saidThe Workmen's Brotherhood as such representative;(b)Make whole the individuals listed in Appendix A (ex-cept Joseph Oberweiser) for any loss of pay they may havesuffered by paying over to the Regional Director of the Boardfor the Sixth Region the sum of Thirty Thousand Dollars($30,000) to be distributed by him pro rata among the indi-viduals, listed -in Appendix A (except Joseph Oberweiser) ;the decision of the said Regional Director in all mattersrelating to the distribution of the said sum shall be final;(c)Notify the Regional Director for the Sixth Region inwriting, within ten (10) clays from the date of this Order,what steps respondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the complaint as to MichaelLaPorte, Stephen Kutch-, William Basinger, Charles -E. Grimm,Walter S. Sleighter, Arden Brinkley, George Keffer, JesseMurphy, Paul Hanlon, George Hanford, Dempsey King andThomas O'Neill be dismissed.APPENDIX AGeorge GoodwinGrant GoodwinWilliam-S. JonesHarry JordanGeorge W. KernRoy KoughJohn E. LiiikoWalter M. MillerEverett MillslagleJohn MillslagleHarold SchomerWilliam O. PringleEarl SummersFrank BloomCharley BobbskBruce BurnsworthFred Hildebrand,,Walter L. LilleyEdward LuxnerWilliam'-Miller REPUBLIC STEEL-2113Rheinhold RaupachCharles TamblynWalter Raupach ,-William K. SeamanJoseph OberweiserW. C. HandlinAndrew SchomerJames A. ChambersJohn B. ShedlockWilliam KantorikHerman VeshnefskyJohn SoltisFrank BrothersLauren McLeanGeorge W. MillerWilliam G. DolanFrank SpringerAmbrose SchomerRobert-B. NelsonMike PittoPemberton Ray RohmThomas B. AnsellJohn Tamblyn, Sr.Emil RevockJohn Tamblyn, Jr.Ivy Meggett(7)That the parties hereto consent to the entry by the UnitedStates Circuit Court of Appeals for the Third Circuit, uponapplication by the Board, of a decree in the form attachedhereto and made a part hereof, without further notice of, saidapplication.-(8)That the execution-of this stipulation and entry of saiddecree shall-conclude all proceedings before the Board in theabove entitled cases.(9)That in agreeing to the above Order, it is understood thatthe individuals listed in Appendix A have either been reinstatedor offered reinstatement by the- Corporation.(10 That the Corporation reasserts its denial that it has com-nutted any unfair labor practices as alleged in the complaintherein, and that no finding has been made by the Board, or isherein made, that the Corporation has committed the unfair laborpractices alleged in the 'complaint, or any of them.(11)That the words "cease and desist" as they appear in theOrder set forth in this stipulation and in the decree attachedhereto shall-not be construed as an admission by the Corporationthat it committed the unfair labor practices, or any of them,alleged in the complaint.(12)That this stipulation shall not be used' as evidence inany proceeding other than this proceeding and the proceedingin the United States Circuit Court of Appeals for the ThirdCircuit for the enforcement of the above set forth Order, for thepurpose of establishing any fact referred to, recited or allegedin this stipulation or in the complaint; that the parties heretoreserve the right to contest in any other proceeding any factreferred to, recited or alleged in this stipulation or in thecomplaint. 214DECISIONS-OF NATIONAL LABOR RELATIONS BOARD(13)That all charges, complaints and claims of every natureany description arising under the National Labor Relations Act,including claims for back pay, pending before the Board up toand including the date of this stipulation, whether-covered bythe complaint herein or otherwise, of said United Mine Workersof America, Locals #6320 and #6547, and of all the present,past and future members of either of said Unions against theCorporation because of, or in connection with, any acts done oralleged to have' been done at its Davidson or Trottermines inviolation of the National Labor Relations Act; or any provisionsthereof, are hereby fully settled and composed by the terms ofthis stipulation.(14)That the Union will file no further charges with ' theBoard against the Corporation because of, or in connection with,any acts done or alleged to have been done at its Davidson orTrotter mines in violation of the National Labor Relations Act,or any provisions thereof, prior to the date of this stipulation.(15)That the entire agreement is contained within the termsof this stipulation and that there is no verbal agreement of anykind which varies, alters or adds to this stipulation.(16)That this stipulation is subject to the approval of theBoard and shall become effective immediately upon the grantingof such approval.On January 2, 1941, the Board issued its order approving the abovestipulation and making it part of the record in the proceedings.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Republic Steel Corporation, is a New Jerseycorporation having its principal executive offices in Cleveland, Ohio.It is engaged,inter alia,in the_ manufacture, production, sale, anddistribution of iron and steel products.As a part of the operationsof the respondent, it operates or has operated a number of coal-pro-ducing properties in the State of Pennsylvania, including the David-son mine and the Trotter mine located in Fayette County, Penn-sylvania, which were leased by the respondent from the H. C. FrickCoke Company in 1935. The respondent continued to operate theTrotter mine until March 25, 1938, and the Davidson mine untilJune 1940.-Approximately 20 per cent of the repair parts and supplies pur-rased for use in the Davidson and Trotter mines during the period > ^f;,,,REPUBLIC,STEEL CORPORATION,,iy ^—`215of their operation were procured from sources outside the State ofPennsylvania..At the Davidson mine 269,644 tons of coal were produced during1937 and 447,595 tons during 1938.At the Trotter mine, in 1937the respondent produced 251,506 tons of coal ;in 1938, 79,623 tons.Most of the coal produced at the Davidson and Trotter mines wereshipped to the respondent's steel mills in the State of Ohio and usedby the respondent in the course of its manufacturing operations.The respondent agrees that in operating the-Davidson and Trottermines it was engaged in interstate commerce.We find that the above-described operations of the respondentconstitute a continuous flow of trade,traffic, and commerce amongthe several States.II.THELABOR -ORGANIZATIONS INVOLVEDUnited Mine Workers of America; Local#6320, affiliated withthe Congress of Industrial Organizations,isa labor organizationadmitting to its membership production and maintenance'employeesof the respondent at its Davidson mine, excluding clerical and super-visory employees.United Mine Workers of America, Local'#6547, affiliated with theCongress of Industrial Organizations, is a labor organization ad-mitting to its membership production and maintenance employees ofthe respondent at its Trotter mine, excluding clerical and supervisoryemployees.The Workman'sBrotherhood is a labor organization admitting toitsmembership production and maintenance employees of the re-spondent at both its Trotter and Davidson mines, excluding clericaland supervisory employees.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case,and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that at its Davidson and Trotter mines the respondent,Republic Steel Corporation,its officers,agents, successors,and as-signs, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion of The Workman's Brotherhood,or the formation or administra-tion of any other labor organization of its employees,or contributingsupport to The Workman's Brotherhood, or to any other labor organi-zation of its employees; 216DECISIONS'`_OF- NATIONAL LABOR'RELATIONS BOARD(b)recognizing TheWorkman'sBrotherhood at the Davidsonor Trotter mines,- as the representative of any of the employees forthe purpose of dealing with the respondent concerning grievances,labor disputes,wages, rates of pay, hours of employment,or condi-tions of employment;(c)Giving effect to 'any agreement it has or may have entered intowith the representatives of The Workman's Brotherhood as such oras "Representatives of the Majority of the Employees"at the David-son or Trotter mines,in respect to rates ofpay, wages,hours of em-ployment, or conditions of employment;(d) In any manner making further deductions from the pay orwages of its employees,or any of them,at the Davidson and Trotter,mines, for duespayable, or to become payable to The Workman'sBrotherhood ;_(e)Discouraging membership in United Mine Workers of Amer-ica;Locals#6320 and#6547,and any other labor organization ofits employees,or encouraging membership in The Workman'sBroth-erhood, or any other labor organization of its employees,by dis-charging or refusing to reinstate any of'its employees or in any othermanner discriminating in regard to their hire or tenure of employ-ment or term-or condition of their employment; and(f) In any other manner interfering with, restraining,or coercingits employees in the exercise of the rights of self-organization, toform, join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,or to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection,as guaranteed in Section7 of the Act.2.Take the following affirmative action to effectuate the policiesof the Act :-(a)Withdraw and withhold all recognition from The Workman'sBrotherhood as the representative of any of its employees at theDavidson and Trotter mines for the purposes of dealingwith, therespondent concerning grievances, labor disputes,rates of pay,wages,hours of-employment,and other conditions of employment,and com-pletelydisestablish saidTheWorkman's Brotherhood as suchrepresentative;(b)Make whole the individuals listed in Appendix A (exceptJoseph Oberweiser)for any loss of pay they may have suffered, bypaying over to the Regional Director of the Board for the SixthRegion the sum of Thirty Thousand Dollars($30,000)to be distrib-uted by him pro rata among the individuals listed in Appendix A(except Joseph Oberweiser) ;the decision of the said Regional Di-rector in all matters relating to the distribution of the said sumshall be final; and REPUBLIC STEEL CORPORATION217--(c)Notify the Regional Director for the Sixth Region in writing,within ten (10) days from the date of this Order, what steps respond-ent has taken to comply herewith.ctAND IT IS FURTHER ORDERED that the complaint as toMichael La-Porte, Stephen Kutch, William Basinger, Charles E. Grimm, WalterS. Sleighter, Arden Brinkley, George Keffer, Jesse Murphy, PaulHanlon, George Hanford, Dempsey King, and Thomas O'Neill bedismissed.APPENDIX AGeorge GoodwinGrant GoodwinWilliam S. JonesHarry JordanGeorge W. KernRoy KoughJohn E. LinkoWalter M. MillerEverett MillslagleJohn MillslagleHarold SchomerWilliam O. PringleEarl SummersFrank BloomCharley BobbsBruce BurnsworthFred HildebrandWalter L. LilleyEdward LuxnerWilliam MillerRheinhold RaupachWalter RaupachJoseph OberweiserAndrew SchomerJohn B. ShedlockHerman VeshnefskyFrank BrothersGeorge W. MillerFrank SpringerRobert B.-NelsonPemberton Ray RohmJohn Tamblyn, Sr.John Tamblyn, Jr.Charles TamblynWilliam K. SeamanW. C. HandlinJames A. ChambersWilliam KantorikJohn SoltisLauren McLeanWilliam G. DolanAmbrose SchomerMike PittoThomas B. AnsellEmil RevockIvy Meggett